DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 31, 36, 59 have been amended.  Therefore, claims 31-60 are pending.

Claim Construction
The newly amended claim 1 recite limitation “modified error detecting bits in metadata of the virtual file system”.  However, there is no single paragraph, in the applicant’s specification, that discloses the amended limitation.  I.e. it is fully disclosed that there is a metadata in the virtual file system, such as “metadata for the particular chunk”, “file system metadata for data affected by the servicing of the file system call”, “maintaining metadata”, “metadata for the block of data” as written through the specification in various paragraphs.  However, the metadata in the amended claim is referring to is specifically refers to the metadata for the block of data that is read in the virtual file system.
Therefore, the newly amended limitation is construed in view of the paragraph [0044], published version “extract the error detecting bits, modify them to account for headers (i.e., so that they correspond to only the write message), and store the modified bits as metadata”.  Wherein the modified data bits are construed to be error bits without the header information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art Bone et al. (US 2004/0098415) in view of Bergsten et al. (US 2015/0248366) (see IDS filed 03/08/2018), in further view of Kaiser et al. (US 7,631,023) and in further view of Fujikami et al. (US 2006/0088060) or alternatively, to Fujikami, in view of Okuda et al. (US 2004/0213248).

Regarding claim 31, Bone teaches a system comprising:
tiered storage system, wherein various tiers of the tiered storage system are classified ([0008] “architecture can be characterized as a "two-tier" client-server system”, [0104]-[0105], [0115]) 
a data block in one tier, of the various tiers, is utilized by unitization unitization 
a plurality of computing devices that are interconnected via a local area network, wherein the plurality of computing devices configured to implement a virtual file system comprising one or more instances of a virtual file system front end and one or more instances of a virtual file system back end ([0111], [0122], see F1, 12 where client devices are front end and virtual file system is back end, which are divided by a middleware), wherein: 
each of the one or more instances of the virtual file system front end is configured to: 

determine which of the one or more instances of the virtual file system back end is responsible for servicing the file system call ([0076], [0086], [0112] see “in response to the original request including determining which server should receive a request and passing the request”, [0123]); 
each of the one or more instances of the virtual file system back end is configured to: 
receive the file system call from the one or more instances of the virtual file system front end ([0112]); 

update the metadata for data affected by the servicing of the file system call ([0074], [0087], [0095], [0097]-[0098]); and 
a number of instances in the one or more instances of the virtual file system front end and a number of instances in the one or more instances of the virtual file system back end are variable independently of each other ([0114], [0022] “each filesystem on each server-is a separate entity, it is therefore necessary to perform each data collection independently on each server”; [0131] “two "volumes" or independent filesystem directory trees srv1 and srv2”, [0136] “filesystem paths independent from either clients or servers”).

Bone teaches n-tier architecture, which “decouples the filesystem clients from the servers and insulates them from changes that occur to the structure and organization of the origin filesystem”, “As the filesystems at the origin fileservers change, the virtual filesystem can simply re-map the virtual filesystem to the modified origin filesystems transparently to the clients” [0114].  Clearly the clients 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to include independent adjustment of instances as disclosed by Bergsten.  Doing so would greatly benefits the compute server applications by making performance of the storage devices available to the network (Bergsten [0075]).

Bone does not explicitly teach, but Kaiser discloses storage system are classified according to a device failure rate (C1L56-59, C10L52-65, C12L6-20, 66-67), a data block in one tier, of the various tiers, is migrated to one or more other tiers, of the various tiers, according to an adaptive migration policy, and the adaptive migration policy is applied according to a plurality of parameters (C8L16-67, C9L10-49, C11L38-55, C12L1-38, C14L50-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to classify tiers according to a device failure rate and implement adaptive migration policies as disclosed by Kaiser.  Doing so would allow for intelligent data allocation decisions (Kaiser C2L24-26).
NOTE Kaiser discloses adaptive allocation policies for data storage requests, which moves data from slow storage to a better performing storage.  Such file movement between different storage device are construed to be analogous to migration.  Still, migration is explicitly disclosed by Bergsten in [0088], [0126] and further obviates the teaching of Bone and Kaiser.

Bone does not explicitly teach, but Fujikami discloses calculate error detecting bits ([0059], [0063]-[0064]) for a read block and compare the error detecting bits with modified ([0058] “verifies … 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to calculate error detecting bits in file system header metadata as disclosed by Fujikami.  Doing so would help provide a valid checksum for the header concurrently with the frame being read during computation to maximize the rate such frames are generated and emitted (Fujikami [0019]).

Alternatively, for the limitation above, Okuda discloses calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits ([0084]-[0086], wherein the “tail portion … between the header/packet separator and the packet storage portion” is a portion without a header, i.e. modified “a modification of the mixed IF portion”, also see [0072] “tag/packet separator 35 separates the input data”), wherein the modified error detecting bits comprise one or more bits of a file header ([0095], [0110], [0121]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to calculate error detecting bits in file system header metadata as disclosed by Okuda.  Doing so enable an efficient transmission of packets in a network (Okuda [0011]).

Regarding claim 32, Bone as modified teaches the system of claim 31, comprising a first electronically addressed nonvolatile storage device and a second electronically addressed nonvolatile storage device (Bone [0065], [0104]-[0105] where tape devices are nonvolatile, Bergsten [0061]), wherein each instance of the virtual file system back end is configured to: 
allocate memory of the first electronically addressed nonvolatile storage device and the second electronically addressed nonvolatile storage device such that data written to the virtual file system is 

Regarding claim 33, Bone as modified teaches the system of claim 32, comprising a third nonvolatile storage device, wherein: 
the first electronically addressed nonvolatile storage device and the second electronically addressed nonvolatile storage device are used for a first tier of storage (Bone [0104], [0126], Bergsten [0063], [0072]); and 
the third nonvolatile storage device is used for a second tier of storage (Bone [0104]-[0105], [0114], [0116], Bergsten [0118]-[0119], [0130]).

Regarding claim 34, Bone as modified teaches the system of claim 33, wherein data written to the virtual file system is first stored to the first tier of storage and then migrated to the second tier of storage according to policies (Bone [0070]-[0071], [0099], Bergsten [0088], [0126]) of the virtual file system (Bone [0104]-[0105], [0114], [0116]).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 2004/0098415) as modified and in further view of Schaefer et al. (US 2006/0259949).

Regarding claim 35, Bone as modified teaches the system of claim 31, wherein the virtual file system driver supports a virtual file system specific protocol, and at least one of the following legacy protocols: 

Bone does not explicitly teach, but Schaefer discloses server message block (SMB) protocol [0135]-[0136].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to include server message block (SMB) as disclosed by Schaefer.  Doing so would provide file sharing, print sharing, and basic network authentication (Schaefer [0136]).

Claims 36-42, 44, 47-53, 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (US 2003/0115218) in view of Earl et al. (US 2005/0289152), in further view of Kaiser et al. (US 7,631,023) and in further view of Fujikami et al. (US 2006/0088060) or alternatively, to Fujikami, in view of Okuda et al. (US 2004/0213248).

Regarding claim 36, Bobbitt teaches a system comprising: 
a tiered storage system, wherein various tiers of the tiered storage system ([0040], [0042])
a data block in one tier, of the various tiers, is migrated to one or more other tiers, of the various tiers ([0042], [0046]), according to an adaptive migration policy ([0047]-[0048], [0090], [0097]-[0098]), and the adaptive migration policy is applied according to a plurality of parameters that are stored as metadata associated with the data block ([0049], [0082], [0092])(see NOTE); and
a plurality of computing devices that reside on a local area network ([0031]) and that comprise a plurality of electronically addressed nonvolatile storage devices (Fig.10, note that elements 24 are hard disks, which are nonvolatile [0032], [0110]), wherein: 

data stored to the virtual file system is distributed across the plurality of electronically addressed nonvolatile storage devices ([0027] as in VFS “consists of a set of file systems or logical volumes on one or more host computers”, [0032], note hard disks are a direct attached electronically addressed nonvolatile storage devices); 
any particular quantum of data stored to the virtual file system is associated with an owning node and a storing node ([0050] “The directories and their contents and attributes are stored in the master gtree. Files and their contents and attributes are stored on the slave gtrees”, where master gtree is owning node and slave gtree is a storing node); 
the owning node is a first one of the computing devices and maintains metadata for the particular quantum of data ([0050] “The directories and their contents and attributes are stored in the master gtree. Files and their contents and attributes are stored on the slave gtrees”, where master gtree is owning node and slave gtree is a storing node)
the storing node is a second one of the computing devices comprising one of the electronically addressed nonvolatile storage devices on which the quantum of data physically resides ([0049] “file system data (i.e., data files and directories) is partitioned among multiple slave gtrees, which function as storage servers for file data … each data file is stored on a single slave gtree” where slave gtree is a storing node).

Bone does not explicitly teach, but Kaiser discloses storage system are classified according to a device failure rate (C1L56-59, C10L52-65, C12L6-20, 66-67).  
NOTE Kaiser additionally discloses the newly amended limitation a data block in one tier, of the various tiers, is migrated to one or more other tiers, of the various tiers, according to an adaptive migration policy (C8L16-67, C9L10-49, C11L38-55, C12L1-38, C14L50-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to classify tiers according to a device failure rate and adaptive migration policy as disclosed by Kaiser.  Doing so would allow for intelligent data allocation decisions (Kaiser C2L24-26).

Bobbitt does not explicitly teach, but Fujikami discloses wherein the metadata stores ([0060] “byte values of the information subsequently written into the signature field”, where signature is a stored metadata) one or more bits of a frame header that are modified error detecting bits ([0011], [0055], [0058]-[0059]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to include error detecting bits in the frame header as disclosed by Fujikami.  Doing so would help provide a valid checksum for the header concurrently with the frame being read during computation to maximize the rate such frames are generated and emitted (Fujikami [0019]).

Alternatively, for the limitation above, Okuda discloses wherein the metadata stores ([0095], [0110], [0121] “header/packet separator separates the data with an L2 header into the header and the packet, and the packet storage/reconstruction portion stores the packet”) one or more bits of a frame header that are modified error detecting bits ([0084]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to calculate error detecting bits in file system header metadata as disclosed by Okuda.  Doing so enable an efficient transmission of packets in a network (Okuda [0011]).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to include front and back end instances as disclosed by Earl.  Doing so would provide ways which maximize the performance of the disks on which the data is stored to allow rotational position optimization, without compromising reliability (Earl [0018]).

Regarding claim 37, Bobbitt as modified teaches the system of claim 36, wherein the virtual file system comprises one or more instances of a virtual file system front end ([0044] “client agent runs at the user mode level on client, and accesses configuration information via an NFS client instance”, wherein a client is a front end [0052]), one or more instances of a virtual file system back end  ([0018] " a client agent that runs on clients to facilitate operation of the virtual file system”, [0040], [0043]), a first instance of a virtual file system memory controller configured to control accesses (Bobbitt [0043], [0045], [0093], Fig.9:90, 97, Earl [0032]) to a first of the plurality of electronically addressed nonvolatile storage devices (Earl Fig.2:260A-B, see NVRAM, [0134]),, and a second instance of a virtual file system memory controller configured to control accesses to a second of the plurality of electronically addressed nonvolatile storage devices (Bobbitt [0032], [0039], [0083]-[0084]).

Regarding claim 38, Bobbitt as modified teaches the system of claim 37, wherein each instance of the virtual file system front end is configured to: 

determine which of the one or more instances of the virtual file system back end is responsible for servicing the file system call (Bobbitt [0082], [0045]); and 
send one or more file system calls to the determined one or more instances of the plurality of virtual file system back end (Bobbitt [0081]-[0082], [0085], Earl [0032]).

Regarding claim 39, Bobbitt as modified teaches the system of claim 37, wherein each instance of the virtual file system back end is configured to: 
receive a file system call from the one or more instances of the virtual file system front end (Bobbitt [0082], [0084], (Bobbitt [0082], [0084])); and 
allocate memory of the plurality of electronically addressed nonvolatile storage devices to achieve the distribution of the data across the plurality of electronically addressed nonvolatile storage devices (Bobbitt [0038], [0090], Earl [0051]-[0052]).

Regarding claim 40, Bobbitt as modified teaches the system of claim 37, wherein each instance of the virtual file system back end is configured to: 
receive a file system call from the one or more instances of the virtual file system front end (Bobbitt [0081]-[0082], [0085], Earl [0032]); and 
update file system metadata for data affected by the servicing of the file system call (Bobbitt [0082]-[0084], Earl [0039], [0043], [0068], [0072]).

Regarding claim 41, Bobbitt as modified teaches the system of claim 37, wherein: 

the resiliency information can be used to recover the data in the event of a corruption (Bobbitt [0102], Earl [0044], [0068], [0075]).

Regarding claim 42, Bobbitt as modified teaches the system of claim 37, wherein: 
a number of instances in the one or more instances of the virtual file system front end (Earl [0032]) is dynamically adjustable based on demand on resources of the plurality of computing devices (Bobbitt [0088]-[0090], [0084]); and 
the number of instances in the one or more instances of the virtual file system back end (Bobbitt [0088]-[0090], [0084]) is dynamically adjustable based on demand on resources of the plurality of computing devices (Bobbitt [0088]-[0090], [0084]).

Regarding claim 44, Bobbitt as modified teaches the system of claim 37, wherein: 
a first one or more of the plurality of electronically addressed nonvolatile storage devices are used for a first tier of storage (Earl [0034] Fig.2:260A-B); and 
a second one or more of the plurality of electronically addressed nonvolatile storage devices are used for a second tier of storage (Earl [0060]).

Regarding claim 47, Bobbitt as modified teaches the system of claim 46, wherein data written to the virtual file system is first stored to the first tier of storage and then migrated to the second tier of storage (Bobbitt [0091]-[0092], Earl [0046]) according to policies of the virtual file system (Bobbitt [0047]-[0048], [0098]).



Regarding claim 49, Bobbitt as modified teaches the system of claim 36, comprising one or more other nonvolatile storage devices residing on one or more other computing devices coupled to the local area network via the Internet (Bobbitt [0031], Fig.2, Earl [0025]).
Note that Bobbitt teaches a local area network LAN or WAN (wide area network) implementing the system, wherein it is well-known that the Internet is a good example of a WAN (i.e. The Internet may be considered a WAN).  Earl further discloses using various protocols, such as Common Internet File System (CIFS) for communication.  Therefore, the storage device connected to each other over the network via LAN, WAN (se Bobbitt Fig.2) using CIFS, is construed to be analogous to devices coupled to said local area network via the Internet.

Regarding claim 50, Bobbitt as modified teaches the system of claim 49, wherein: 
the plurality of electronically addressed nonvolatile storage devices are used for a first tier of storage (Earl [0034] Fig.2:260A-B); and the one or more other storage devices are used for a second tier of storage (Earl [0060]).

Regarding claim 51, Bobbitt as modified teaches the system of claim 50, wherein data written to the virtual file system is first stored to the first tier of storage (Bobbitt [0091]-[0092], Earl [0046]) and then migrated to the second tier of storage according to policies of the virtual file system (Bobbitt [0047]-[0048], [0098]).

Regarding claim 52, Bobbitt as modified teaches the system of claim 50, wherein the second tier of storage is an object-based storage (Earl [0039]).

Regarding claim 53, Bobbitt as modified teaches the system of claim 50, wherein the one or more other nonvolatile storage devices comprises one or more mechanically addressed nonvolatile storage devices (Bobbitt [0032], [0109]-[0110], Earl [0016]).

Regarding claim 55, Bobbitt as modified teaches the system of claim 36, wherein: a client application resides on a first one of the plurality of computing devices; and one or more components of the virtual file system reside on the first one of the plurality of computing devices.

Regarding claim 56, Bobbitt as modified teaches the system of claim 55, wherein the client application and the one or more components of the virtual file system share resources of a processor of the first one of the plurality of computing devices (Bobbitt [0027], [0034], [0038]).
NOTE in analogous art Bergsten et al. (US 2015/0248366) likewise teaches claim 56 in [0072], [0064], [0111] and further obviates the teachings of Bobbitt.

Regarding claim 57, Bobbitt as modified teaches the system of claim 55, wherein: the client application is implemented by a main processor chipset of the first one of the plurality of computing devices (Bobbitt [0032], [0108]); and the one or more components of the virtual file system are implemented by a processor of a network adaptor of the first one of the plurality of computing devices (Bobbitt [0033], [0108], Earl [0032]).

.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt as modified and in further view of Bergsten et al. (US 2015/0248366).

Regarding claim 43, Bobbitt as modified teaches the system of claim 37, wherein: 
a number of instances in the one or more instances of the virtual file system front end is dynamically adjustable independent of the number of instances in the one or more instances of the virtual file system back end (Bobbitt [0088]-[0090], [0084]); and 
a number of instances in the one or more instances of the virtual file system back end is dynamically adjustable independent of the number of instances in the one or more instances of the virtual file system front end (Bobbitt [0088]-[0089], Earl [0032]).
Bobbitt teaches that system can be adjusted (scaled) without taking system offline.  Thus, when an instance is added or removed all the other components are not affected.  Therefore, it is reasonable to conclude that all the components of the virtual system work independently of each other.  However, to merely obviate such reasoning, Bergsten teaches independent adjustment of instances in [0081], [0084], [0064], [0106].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to include independent adjustment of instances as disclosed by Bergsten.  Doing so would greatly benefits the compute server applications by making performance of the storage devices available to the network (Bergsten [0075]).


Claims 45-46, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt as modified and in further view of Gross et al. (US 2014/0281280).

Regarding claim 45, Bobbitt as modified teaches the system of claim 44, wherein: 
the first one or more of the plurality of electronically addressed nonvolatile storage devices (Bobbitt [0032]) are characterized by a first value of a latency metric (Earl [0016], [0023]); and 
the second one or more of the plurality of electronically addressed nonvolatile storage devices (Bobbitt [0032]) are characterized by a second value of the latency metric (Earl [0040], [0072]-[0073]).
Bobbitt, teaches that a storages are characterized by “capacity, speed, and availability” ([0005]); where “file system comprises the totality of the storage capacity of the underlying servers” ([0038]); “including storage space and load balancing considerations" ([0081]); “analyze file system statistics (e.g., percentage of space used, number of files, file accesses” ([0098]). Characterizing storages (plural) by their capacities is fully analogous to the limitation of the first and second endurance metrics. The speed, frequency of file access and capacity of a network provides a latency metrics for the storages (www.webopedia.com/TERM/L/latency.html).
Bobbitt as modified by Earl teaches that latency is characterized as low, minimized or reduced, which is construed to be measured and thus analogous to "metric".   Bobbitt as modified by Earl also teaches the latency is measured for storage, access and bandwidth for nonvolatile systems, which construed to be first and second latency metrics.  However, if such reasoning isn’t sufficient and Bobbitt does not explicitly teach first and second value of a latency metrics, Gross discloses the same in paragraphs [0017], [0029].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt and Earl to include metrics as disclosed by Gross.  Doing so would increase efficiency of both the memory component and the overall data storage device (Gross [0013]).
Chou et al.  (US 2015/0254088) likewise discloses first and second value of the latency metrics in [0073], [0146], [0149], [0154], [0156], [0161] and further obviates the teachings of Bobbitt.

Regarding claim 46, Bobbitt as modified teaches the system of claim 44, wherein: 
the first one or more of the plurality of electronically addressed (Bobbitt [0032]) nonvolatile storage devices are characterized by a first value of an endurance metric (Earl [0040], [0072]-[0073], Gross [0017], [0029]); and 
the second one or more of the plurality of electronically addressed nonvolatile storage devices (Bobbitt [0032]) are characterized by a second value of the endurance metric (Earl [0040], [0072]-[0073], Gross [0017], [0029]).
NOTE in analogous art Chou et al.  (US 2015/0254088) likewise discloses first and second value of the endurance metrics in [0073], [0146], [0149], [0154], [0156], [0161] and further obviates the teachings of Bobbitt.

Regarding claim 54, Bobbitt as modified teaches the system of claim 36, comprising: 
a first one or more other nonvolatile storage devices residing on the local area network (Bobbitt Fig.10, Earl Fig.2:260A, 260B); and 
a second one or more other nonvolatile storage devices residing on one or more other computing devices coupled to the local area network via the Internet (Bobbitt [0031], Fig.2, Earl [0025]), wherein: 
the plurality of electronically addressed nonvolatile storage devices are used for a first tier of storage and a second tier of storage (Earl [0034], [0060]); 
Bobbitt as modified does not explicitly teach, but Goss discloses

the second one or more other nonvolatile storage devices residing on one or more other computing devices coupled to the local area network via the Internet are used for a fourth tier of storage (Goss [0046]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt and Earl to include multi-tier storage as disclosed by Goss.  Doing so would provide wear leveling to the tier and ensures that the repeated writes from the frequently incremented state information do not induce resistance drift or other endurance related effects to an extent sufficient to reduce the ability to reliability recover the data (Goss [0053]).
Note that Bobbitt teaches a local area network LAN or WAN (wide area network) implementing the system, wherein it is well-known that the Internet is a good example of a WAN (i.e. The Internet may be considered a WAN).  Earl further discloses using various protocols, such as Common Internet File System (CIFS) for communication.  Therefore, the storage device connected to each other over the network via LAN, WAN (se Bobbitt Fig.2) using CIFS, is construed to be analogous to devices coupled to said local area network via the Internet.

Claims 59-60 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (US 2003/0115218), in further view of Kaiser et al. (US 7,631,023) and in further view of Fujikami et al. (US 2006/0088060) or alternatively, to Fujikami, in view of Okuda et al. (US 2004/0213248).

Regarding claim 59, Bobbitt teaches a non-transitory machine readable storage having code stored thereon, wherein: 

wherein the virtual file system is located in a tiered storage system ([0040], [0042]),
a data block in one tier, of the various tiers, is migrated to one or more other tiers, of the various tiers ([0042], [0046]), according to an adaptive migration policy ([0047]-[0048], [0090], [0097]-[0098]), and the adaptive migration policy is applied according to a plurality of parameters that are stored as metadata associated with the data block ([0049], [0082], [0092])(see NOTE); and 
when the code is executed by a second computing device ([0040]), the second computing device is configured such that a first processor of the second computing device implements the one or more components of a virtual file system ([0034], [0041]-[0043], [0048], Fig.3:11, 34A, 34B), and a second processor of the second computing device implements one or more client processes ([0034], [0039]) running on the second computing device ([0034], [0041], [0048], Fig.3:11, 34A, 34B),
wherein the second computing device comprises a virtual file system back end configured to 

Bone does not explicitly teach, but Kaiser discloses storage system are classified according to a device failure rate (C1L56-59, C10L52-65, C12L6-20, 66-67). 
NOTE Kaiser additionally discloses the newly amended limitation a data block in one tier, of the various tiers, is migrated to one or more other tiers, of the various tiers, according to an adaptive migration policy (C8L16-67, C9L10-49, C11L38-55, C12L1-38, C14L50-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to classify tiers according to a device failure rate and adaptive migration policy as disclosed by Kaiser.  Doing so would allow for intelligent data allocation decisions (Kaiser C2L24-26).

Bobbitt does not explicitly teach, but Fujikami discloses calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits in metadata … and wherein the modified error detecting bits
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to calculate error detecting bits in file system header metadata as disclosed by Fujikami.  Doing so would help provide a valid checksum for the header concurrently with the frame being read during computation to maximize the rate such frames are generated and emitted (Fujikami [0019]).
Alternatively, for the limitation above, Okuda discloses wherein the metadata stores ([0095], [0110], [0121] “header/packet separator separates the data with an L2 header into the header and the packet, and the packet storage/reconstruction portion stores the packet”) one or more bits of a frame header that are modified error detecting bits ([0084]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to calculate error detecting bits in file system header metadata as disclosed by Okuda.  Doing so enable an efficient transmission of packets in a network (Okuda [0011]).

.

Claims 59-60 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over by the applicant’s admitted prior art Chou et al. (US 2015/0254088) (see IDS filed 03/08/2018), in further view of Clark (US 2015/0205657) and in further view of Fujikami et al. (US 2006/0088060) or alternatively, to Fujikami, in view of Okuda et al. (US 2004/0213248).

Regarding claim 59, Chou teaches a non-transitory machine readable storage having code stored thereon, wherein: 
when the code is executed by a first computing device, the first computing device is configured such that a single processor of the first computing device implements one or more components ([0081], [0107], [0111]) of a virtual file system and one or more client processes running on the first computing device ([0076], [0083], [0086], [0094], 
wherein the virtual file system is located in a tiered storage system, and wherein various tiers of the tiered storage system ([0070]) 
a data block in one tier, of the various tiers ([0155]), is migrated to one or more other tiers ([0135], [0160]), of the various tiers, according to an adaptive migration policy ([0143]-[0144]), and the adaptive migration policy is applied according to a plurality of parameters ([0148]) that are stored as metadata associated with the data block ([0091], [0152], [0165]); and 
when the code is executed by a second computing device, the second computing device ([0076], [0083], [0086], [0094] is configured such that a first processor of the second computing device 


Chou does not explicitly teach, however Clark discloses storage system are classified according to a device failure rate in [0018]-[0019].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chou to classify storage by a failure rate as disclosed by Clark.  Doing so would help estimate lifespans for various classifications of storage devices (Clark [0019]).

Chou does not explicitly teach, however Fujikami discloses wherein the second computing device comprises a virtual file system back end configured to calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits in metadata of the virtual file system, and wherein the modified error detecting bits account for one or more bits of a frame header ([0011], [0055]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chou to calculate error detecting bits in file system header metadata as disclosed by Fujikami.  Doing so would help provide a valid checksum for the header concurrently with the frame being read during computation to maximize the rate such frames are generated and emitted (Fujikami [0019]).
Alternatively, for the limitation above, Okuda discloses wherein the metadata stores ([0095], [0110], [0121] “header/packet separator separates the data with an L2 header into the header and the packet, and the packet storage/reconstruction portion stores the packet”) one or more bits of a frame header that are modified error detecting bits ([0084]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bobbitt to calculate error detecting bits in file system header metadata as disclosed by Okuda.  Doing so enable an efficient transmission of packets in a network (Okuda [0011]).

Regarding claim 60, Chou as modified teaches the non-transitory machine readable storage of claim 59, wherein the second processor is a processor of a network adaptor of the second computing device (Chou [0072], [0079]).

Claims 31 and 36 is/are ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art Bone et al. (US 2004/0098415) in view of Hyun et al. (US 2016/0170871) and in further view of Clark (US 2015/0205657).

Regarding claim 31, Bone teaches a system comprising:
tiered storage system, wherein various tiers of the tiered storage system are classified ([0008] “architecture can be characterized as a "two-tier" client-server system”, [0104]-[0105], [0115]) 
a plurality of computing devices that are interconnected via a local area network, wherein the plurality of computing devices configured to implement a virtual file system comprising one or more instances of a virtual file system front end and one or more instances of a virtual file system back end 
each of the one or more instances of the virtual file system front end is configured to: 
receive a file system call from a virtual file system driver residing on the plurality of computing devices ([0111], [0112]); and 
determine which of the one or more instances of the virtual file system back end is responsible for servicing the file system call ([0076], [0086], [0112] see “in response to the original request including determining which server should receive a request and passing the request”, [0123]); 
each of the one or more instances of the virtual file system back end is configured to: 
receive the file system call from the one or more instances of the virtual file system front end ([0112]); 

update the metadata for data affected by the servicing of the file system call ([0074], [0087], [0095], [0097]-[0098]); and 
a number of instances in the one or more instances of the virtual file system front end and a number of instances in the one or more instances of the virtual file system back end are variable independently of each other ([0114], [0022] “each filesystem on each server-is a separate entity, it is therefore necessary to perform each data collection independently on each server”; [0131] “two "volumes" or independent filesystem directory trees srv1 and srv2”, [0136] “filesystem paths independent from either clients or servers”).
Bone teaches n-tier architecture, which “decouples the filesystem clients from the servers and insulates them from changes that occur to the structure and organization of the origin filesystem”, “As transparently to the clients” [0114].  Clearly the clients (front end instance) and virtual filesystem (back end instance) are transparent to each other and thus, independent of each other.  However, to merely obviate such reasoning, Hyun teaches independent adjustment of instances in [0025]-[0026], [0064], [0106].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to include independent adjustment of instances as disclosed by Hyun.  Doing so would greatly benefits the compute server applications by making performance of the storage devices available to the network (Hyun [0075]).

Bone does not explicitly teach, but Hyun discloses tiered storage system ([0047]), wherein various tiers of the tiered storage system are classified according to a device failure rate ([0037] “classifying storage regions with one or more similar characteristics (e.g., retention times, program/erase cycle counts, error rates, or the like)”, [0098], [0103]-[0104]) (see NOTE below).

Bone does not explicitly teach, but Hyun discloses calculate error detecting bits for a read block and compare the error detecting bits with modified error detecting bits ([0079] “determines if a data error exists in ECC code words a requested packet received from the non-volatile memory media by using ECC check bits”, [0081]-[0082]), wherein the modified error detecting bits comprise one or more bits of a file header ([0074] “configured to format data into packets, and may include the logical address of the data in a packet header or other packet field”, [0080], [0082] “may use header information or other metadata for the requested data error to identify replacement data”).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to calculate error detecting bits in file system header metadata as disclosed by 

NOTE Bone as modified Hyun discloses classifying storage device according to the error rate.  It is logical to conclude that the error rate of the device is associated with the device failure.  However, Clark discloses storage system are classified according to a device failure rate in [0018]-[0019].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone and Hyun to classify storage by a failure rate as disclosed by Clark.  Doing so would help estimate lifespans for various classifications of storage devices (Clark [0019]).

Regarding claim 36, Bobbitt teaches a system comprising: 
a tiered storage system, wherein various tiers of the tiered storage system ([0040], [0042]) 
a plurality of computing devices that reside on a local area network ([0031]) and that comprise a plurality of electronically addressed nonvolatile storage devices (Fig.10, note that elements 24 are hard disks, which are nonvolatile [0032], [0110]), wherein: 
circuitry of the plurality of computing devices is configured to implement a virtual file system ([0028], [0041]);  
data stored to the virtual file system is distributed across the plurality of electronically addressed nonvolatile storage devices ([0027] as in VFS “consists of a set of file systems or logical volumes on one or more host computers”, [0032], note hard disks are a direct attached electronically addressed nonvolatile storage devices); 
any particular quantum of data stored to the virtual file system is associated with an owning node and a storing node ([0050] “The directories and their contents and attributes are stored in the 
the owning node is a first one of the computing devices and maintains metadata for the particular quantum of data ([0050] “The directories and their contents and attributes are stored in the master gtree. Files and their contents and attributes are stored on the slave gtrees”, where master gtree is owning node and slave gtree is a storing node)
the storing node is a second one of the computing devices comprising one of the electronically addressed nonvolatile storage devices on which the quantum of data physically resides ([0049] “file system data (i.e., data files and directories) is partitioned among multiple slave gtrees, which function as storage servers for file data … each data file is stored on a single slave gtree” where slave gtree is a storing node).

Bone does not explicitly teach, but Hyun discloses tiered storage system ([0047]), wherein various tiers of the tiered storage system are classified according to a device failure rate ([0037] “classifying storage regions with one or more similar characteristics (e.g., retention times, program/erase cycle counts, error rates, or the like)”, [0098], [0103]-[0104]) (see NOTE below).

Bobbitt does not explicitly teach, but Hyun discloses the metadata stores one or more bits of a frame header that are modified error detecting bits ([0074] “configured to format data into packets, and may include the logical address of the data in a packet header or other packet field”, [0079]-[0082] “may use header information or other metadata for the requested data error to identify replacement data”).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone to calculate error detecting bits in file system header metadata as disclosed by 

NOTE Bone as modified Hyun discloses classifying storage device according to the error rate.  It is logical to conclude that the error rate of the device is associated with the device failure.  However, Clark discloses storage system are classified according to a device failure rate in [0018]-[0019].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bone and Hyun to classify storage by a failure rate as disclosed by Clark.  Doing so would help estimate lifespans for various classifications of storage devices (Clark [0019]).

Response to Arguments
The applicant arguments in regard to the presently amended claims, filed 02/04/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 17, 2022